DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3, 7-8, 12-13, and 16 objected to because of the following informalities:
Claims 1-3, 7, 12-13, and 16: the clause “the semiconductor device” should be amended to recite “the at least one semiconductor device” in order to maintain proper antecedent basis with the at least one semiconductor device previously established in claims 1 and 12.
Claim 8: the clause “the semiconductor devices” should be amended to recite “semiconductor devices of the at least one semiconductor device” if a plurality of semiconductor devices is being claimed. Otherwise, the clause should be amended to recite “the at least one semiconductor device” in order to maintain proper antecedent basis with the at least one semiconductor device previously established in claim 1. 
Claim 16: the clause “the semiconductor device and the storage unit via a plurality of heat conductive sheets, respectively” should be amended to recite “the semiconductor devices of the at least one semiconductor and the storage unit via a plurality of heat conductive sheets, respectively” in order to claim one heat conductive sheet per semiconductor device as shown in Applicant’s drawings. Otherwise, the clause should be amended to recite “the semiconductor device and the storage unit via a heat conductive sheet”. For the purpose of examination, the clause is being interpreted as one heat conductive sheet per semiconductor device as shown in Applicant’s drawings.
.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2020/0091030 of record cited in the IDS) in view of Lavene et al. (US 2016/0365197).
	Regarding claim 1, Kwon discloses (Fig.5A) a storage device (10), comprising: a substrate (500) having a first surface ([0022]: 500a); at least one semiconductor device (300; 100 and 200 are also semiconductor devices), which includes a storage unit ([0023] and [0026]: 120 and 220), disposed on the first surface (300 is disposed on 500a); a first component (600) that includes a base end portion (620) connected to the first surface, and an intermediate portion (610) connected to the base end portion and separated from the first surface (610 is separated 
Kwon fails to explicitly disclose the second component is electrically coupled to the semiconductor device through the first component.
	However, Lavene teaches (Fig.4) the second component (12, 14, 20, and 22; Note: 12 and 14 are not shown in Fig.4 but are the same as 12 and 14 appearing in Fig.1) is electrically coupled (Abstract) through the first component (46a and 46b in combination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Lavene to modify Kwon such that the second component is electrically coupled to the semiconductor device by utilizing the electrical connections of the first component of Lavene to electrically connect to the second component in order to locate the second component closer to the first component since an electrical connection can be made through the first component thus increasing cooling of the second component from the first component and improving the second component’s performance and extending the second component’s lifespan ([0035]).
Regarding claim 12, Kwon discloses (Fig.5A) a storage device (10), comprising: a substrate (500) having a first surface ([0022]: 500a) and a second surface (bottom surface of 500) opposite to the first surface; at least one semiconductor device (300; 100 and 200 are also semiconductor devices) including a storage unit ([0023] and [0026]: 120 and 220) disposed on the first surface (300 is disposed on 500a); a wiring ([0074]: wiring from the terminals of 420 
Kwon fails to explicitly disclose the at least one capacitor is electrically coupled to the semiconductor device through the heat pipe.
	However, Lavene teaches (Fig.4) the capacitor (12, 14, 20, and 22; Note: 12 and 14 are not shown in Fig.4 but are the same as 12 and 14 appearing in Fig.1) is electrically coupled (Abstract) through the heat pipe (46a and 46b in combination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Lavene to modify Kwon such that the capacitor is electrically coupled to the semiconductor device through the heat pipe in order to locate the second component closer to the first component since an electrical connection can be made through the first component thus increasing cooling of the second component from the first component and improving the second component’s performance and extending the second component’s lifespan ([0035]).

	Regarding claim 3, Kwon discloses the first component includes a heat pipe ([0034]) that is thermally coupled to the semiconductor device and configured to dissipate heat generated by the semiconductor device to an outside (outside of 300) of the semiconductor device ([0034]).
	Regarding claims 4 and 14, Kwon in view of Lavene fails to explicitly disclose: 
(Claim 4) the heat pipe includes a first conductive portion and a second conductive portion that are electrically insulated from each other and parallel to each other.
(Claim 14) the heat pipe includes a first conductive portion and a second conductive portion that are electrically insulated from each other.
	However, Lavene further teaches the heat pipe includes a first conductive portion (46a) and a second conductive portion (46b) that are electrically insulated ([0043]: 52 electrically insulates 46a from 46b) from each other and parallel (46a and 46b are parallel) to each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Lavene to modify Kwon in view of Lavene such that the heat pipe includes a first conductive portion and a second conductive portion that are electrically insulated and parallel, as respectively claimed in claims 4 and 14, in order to prevent short circuiting.
Regarding claim 5, Kwon discloses the second component includes a capacitor ([0046] and [0073]: passive devices may include a capacitor) having a first electrode (see Fig.5A below) and a second electrode (see Fig.5A below).

However, Lavene further teaches a first electrode ([0046]: electrical connection connected to 50 of 46a) connected to the first conductive portion and a second electrode ([0046]: electrical connection connected to 50 of 46b) connection to the second conductive portion
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Lavene to modify Kwon in view of Lavene such that a first electrode is connected to the first conductive portion and a second electrode is connected to the second conductive portion in order to achieve the benefits of claim 1.

    PNG
    media_image1.png
    444
    689
    media_image1.png
    Greyscale

	Regarding claim 6, Kwon in view of Lavene fails to explicitly disclose the heat pipe includes an insulating portion disposed between the first conductive portion and the second conductive portion, and wherein the insulating portion has a shape that bypasses a connection 
	However, Lavene further teaches the heat pipe includes an insulating portion (52) disposed between the first conductive portion and the second conductive portion (52 is between 46a and 46b), and wherein the insulating portion has a shape (shape of 52) that bypasses (52 is situated away from the connection portions) a connection portion (portion at the distal end of 50 of 46a) between the first electrode and the first conductive portion and a connection portion (portion at the distal end of 50 of 46a) between the second electrode and the second conductive portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Lavene to modify Kwon in view of Lavene such that the heat pipe includes an insulating portion between the first conductive portion and the second conductive portion in order to achieve the benefits of claim 4.
	Regarding claims 7 and 13, Kwon discloses: 
(Claim 7) the capacitor is configured to supply electric charge (electric charge from 420, a capacitor by definition stores power and can supply power when needed during a power loss) to the semiconductor device during power loss ([0074]: 420 is electrically connected to 300).
(Claim 13) the capacitor is configured to supply electric charges (electric charges from 420, a capacitor by definition can store charges and can supply power when needed during a power loss) to the semiconductor device during power loss ([0074]: 420 is electrically connected to 300).
Examiner’s Note: Further regarding claims 7 and 13, the Office notes that the limitations “configured to supply electric charge to the semiconductor device during power loss” and 
Regarding claim 11, Kwon discloses the wiring is disposed on a second surface (surface of 500 opposite 500a) of the substrate opposite to the first surface (wiring runs through 500 to the second surface where terminals are located).
Regarding claim 15, Kwon in view of Lavene fails to explicitly disclose the heat pipe further includes an insulating portion disposed between the first conductive portion and the second conductive portion.
	However, Lavene further teaches the heat pipe includes an insulating portion (52) disposed between the first conductive portion and the second conductive portion (52 is between 46a and 46b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Lavene to modify Kwon in view of Lavene such 
Regarding claim 16, Kwon discloses the heat pipe is thermally coupled to the semiconductor device and the storage unit via a plurality of heat conductive sheets (710, 720, and 730), respectively.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Lavene as applied to claim 1 above, and further in view of Kim et al. (US 2017/0105314).
Regarding claim 8, Kwon discloses the storage unit (220) includes a non-volatile semiconductor memory ([0026]: NAND flash memory is by definition non-volatile memory).
Kwon in view of Lavene fails to explicitly disclose the semiconductor devices include a controller that controls the non-volatile semiconductor memory.
However, Kim teaches (Figs.1-6) the semiconductor devices ([0059]: semiconductor devices) include a controller (200) that controls ([0065]: 200 is connected to 210) the non-volatile semiconductor memory ([0059]: 210 includes non-volatile semiconductor memory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Kim to modify Kwon in view of Lavene such that the semiconductor devices include a controller to control the non-volatile semiconductor memory in order to retain data when power is removed and to have a self-monitoring capability to make maintenance and operation easier.
Examiner’s Note: Further regarding claim 8, the Office notes that the limitation “that controls the non-volatile semiconductor memory” is a functional limitation. Since the structure of the device of Kwon as modified by Lavene and Kim is identical to the claimed structure, the device of Kwon as modified by Lavene and Kim is considered to be as capable of performing the .
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Lavene as applied to claim 1 above, and further in view of Chiba et al. (US 2007/0064397).
Regarding claim 9, Kwon in view of Lavene fails to explicitly disclose a connector coupling the second component to the first component, wherein the second component is detachably connected to the connector.
However, Chiba teaches (Fig.3) a connector (10 and 10’) coupling the second component (2) to the first component (11), wherein the second component is detachably connected to the connector ([0020]: 2 is detachably connected to 10 and 10’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Chiba to modify Kwon in view of Lavene such that a connector that is detachably connected to the second component couples the second component to the first component in order to allow the second component to be more easily removed and fixed or replaced when worn out.
Examiner’s Note: Although the Chiba reference is not within the same field of endeavor as the Kwon reference, the Chiba reference still qualifies as analogous art because the reference 
Regarding claim 10, Kwon in view of Lavene fails to explicitly disclose a connector coupling the first component to the wiring, wherein the first component is detachably connected to the connector.
However, Lavene further teaches a connector ([0046]: 50) coupling the first component to the wiring ([0046]: electrical connection; electrical connection can be a wire).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Chiba to modify Kwon in view of Lavene such that a connector couples the first component to the wiring in order to create the electrical connection as described in claim 1, and thus achieve the benefits of claim 1. 
However, the above combination still fails to explicitly disclose the first component is detachably connected to the connector.
However, Chiba teaches (Fig.3) the first component (11) is detachably connected ([0020]) to the connector (5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Chiba to modify Kwon in view of Lavene such that the first component is detachably connected to the connector in order to allow the first component to be more easily removed and fixed or replaced when worn out.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2019/0234654), Kato et al. (US 2017/0186572), Nair et al. (US 2019/0051615), Kunmar et al. (US 2018/0351230), Dahn (US 2005/0158687), and Kramer (US Patent 6,450,300) disclose a heat pipe for electrical coupling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.R.H./            Examiner, Art Unit 2835                                                                                                                                                                                            
/STEPHEN S SUL/            Primary Examiner, Art Unit 2835